PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_03_FR.txt. 45

OPINION DISSIDENTE DE M. ANZILOTTI

1. — Il y a dans l’arrêt deux points à l'égard desquels il
m'est impossible de me rallier à l'opinion de la Cour; ce sont
le rejet de la conclusion I b de la requête (écluse de Neer-
haeren) et le rejet de la conclusion 1° de la demande recon-
ventionnelle (barrage de Borgharen). A mon avis, la Cour aurait
dû admettre l’une et l’autre conclusion.

Comme mon dissentiment a sa source dans une interprétation
du Traité du 12 mai 1863 qui diffère de celle adoptée par la Cour,
je crois de mon devoir d’en résumer en quelques mots les motifs.

Avant d'exposer mon opinion individuelle sur les deux points
dont il s’agit, je dois cependant faire une observation d’ordre
général. |

Le dispositif de l’arrêt se borne à rejeter les conclusions de la
demande principale et de la demande reconventionnelle. Selon
moi, dans un procès qui avait principalement pour objet l’inter-
prétation d’un traité par rapport à certains faits concrets et
dans lequel le demandeur et le défendeur présentaient, sur
chaque point, des conclusions indiquant l'interprétation que
chacun d’eux désirait voir adopter par la Cour, celle-ci ne
pouvait se limiter au simple rejet des conclusions du deman-
deur : elle devait se prononcer également sur les conclusions
du défendeur et, en tout cas, dire pour droit ce qu’elle jugeait
être la bonne ‘interprétation du traité.

Les observations qui suivent ont été rédigées en partant
de cette manière de concevoir la tâche de la Cour dans la
présente affaire.

2. — La question de savoir si le fonctionnement de l’écluse
de Neerhaeren, dont l'effet est de déverser dans le Zuid-Wil-
lemsvaart de l’eau de la Meuse prise ailleurs qu’à la rigole
prévue à Varticle premier, est ou n’est pas contraire au traité,
dépend essentiellement de l'étendue de l'obligation que les
deux Parties ont contractée, en stipulant dans cet article que
la nouvelle prise d’eau à la Meuse « constituera Ja rigole d’ali-
mentation pour tous les canaux situés en aval de cette ville »;
etc. Cette obligation est-elle simplement de ne pas construire
d’autres prises d’eau à la Meuse constituant des rigoles d’ali-
mentation pour lesdits canaux ? ou est-elle plutôt de ne pas
alimenter ces canaux par de l’eau de la Meuse prise en dehors
de la rigole conventionnelle, quelle que soit par ailleurs la
manière dont se ferait l'alimentation (rigole, éclusage, pom-
page, etc.) ?

45
46 A/B 70 (EAUX DE LA MEUSE). — OP. ANZILOTTI

Pris au pied de la lettre, le texte ne semble viser que des
« rigoles d’alimentation » du genre de celle dont on prévoyait
la construction.

Mais il est toujours dangereux de s'attacher au sens littéral
des mots avant d’avoir déterminé l’objet et le but du traité,
car c’est seulement dans ce traité et par rapport à ce traité
que les mots, qui n’ont de valeur qu’en tant qu’expression de
la volonté des Parties, assument leur véritable signification.

Or, le Traité du 12 mai 1863 repose, à mon avis, sur cette
idée fondamentale, savoir que, pour les besoins des canaux
situés en aval de Maestricht, ainsi que pour les irrigations de
la Campine et des Pays-Bas, on prendra à la Meuse une quan-
tité d’eau déterminée et pas davantage. La quantité d’eau à
prendre à la Meuse est fixée par rapport au niveau du fleuve
(art. IV); et ceci est en connexité étroite avec l’autre objet du
traité, qui est d’assurer, moyennant un programme de tra-
vaux, un régime de la Meuse capable de maintenir et d’amé-
liorer la navigabilité de ce fleuve, malgré la quantité d’eau
relativement élevée qu’on allait lui soustraire (art. IX).

Si telle est vraiment l’économie du traité — et je ne vois
pas la possibilité de le mettre en doute — il en résulte que le
but essentiel de l’article premier n’est pas d’exclure d’autres
rigoles d’alimentation. Son but est plutôt d’exclure toute ali-
mentation des canaux dont il s’agit par de l’eau prise à la
Meuse en dehors de la rigole conventionnellé, car c’est seule-
ment à cette rigole que l’eau peut être mesurée et c’est seule-
ment si l’eau ne dépasse pas la quantité fixée que le traité est
régulièrement exécuté. Telles sont la raison d’être et la signi-
fication de la prise d’eau unique sanctionnée par l’article premier.

Il s'ensuit que l'obligation que les Parties ont contractée en
stipulant que la nouvelle prise d’eau « constituera la rigole
d'alimentation pour tous les canaux... » n’est pas seulement
l'obligation de ne pas construire d’autres rigoles d’alimentation,
mais l'obligation de ne pas alimenter ces canaux avec de l’eau
prise à la Meuse ailleurs qu'à la rigole conventionnelle, quelle
que soit la manière de la prendre et de la déverser dans les
canaux dont il s’agit. On ne saurait d’ailleurs mettre en doute
que la technique regarde l’eau d’éclusage comme un élément
important, parfois même le plus important, de l'alimentation
des canaux.

C'est en me fondant sur cette interprétation du traité que
j'arrive à la conclusion que le fonctionnement de l’écluse de
Neerhaeren, dont l'effet est de déverser dans le Zuid-Willems-
vaart une certaine quantité d’eau de la Meuse prise à Monsin
en plus de la quantité fixée par l’article IV, est contraire à ce
traité.

46
47 A/B 70 (EAUX DE LA MEUSE). — OP. ANZILOTTI

Peu importe si ce surplus d’eau déversée dans le Zuid-
Willemsvaart n’a pas accéléré la vitesse du courant dans ce
canal au delà du maximum prévu à l’article III. Ce maximum
constitue une limite du volume d’eau qu’on peut régulière-
ment prendre à la rigole conventionnelle, en vertu de l’article V;
alinéa 2; le fait de ne pas le dépasser ne saurait avoir pour
conséquence de rendre légitime un puisement d’eau a la Meuse
qui est en soi-même contraire au traité.

Il est vrai que ce traité prévoit (art. II) la construction
d'une écluse, dont l'effet devait être de faire passer dans le
Zuid-Willemsvaart de l’eau de la Meuse venant de Liége par
le canal Liége-Maestricht. Il faut cependant observer que la
construction de cette écluse était une conséquence nécessaire
des travaux prescrits par le traité (art. II et III) en vue d’as-
surer l'écoulement de l’eau de la nouvelle prise dans le Zuid-
Willemsvaart. Le seul argument qu'on peut en tirer à l’appui
de la thèse contraire est donc que l'eau déversée par cette
écluse n’est pas calculée dans la quantité fixée à l’article IV.
Or, il est constant — et les deux Parties sont d’accord à le
reconnaître — que la quantité totale moyenne d’eau d’éclusage
déversée par cette écluse est minime et inférieure à la marge
d'erreurs allouée pour la mesure de l’eau fixée à l’article IV.
Il est donc naturel que les auteurs du traité n’aient pas tenu
compte de cette eau.

Mais on dépasse les intentions raisonnables des Parties si
on prétend en déduire que, puisque l’écluse 19, pour faire
passer les bateaux, apporte au Zuid-Willemsvaart un volume
d'eau qui vient s'ajouter au volume d’eau puisé à la Meuse
par la rigole conventionnelle, il est permis de construire d’autres
écluses remplissant la méme fonction et ayant le méme effet.
Toute l’économie du traité est alors bouleversée.

3. — La conclusion I b de la requête doit cependant être
considérée aussi 4 un autre point de vue.

Avant la construction, par la Belgique, de l’écluse de Neer-
haeren, les Pays-Bas avaient construit et mis en service l’écluse
du Bosscheveld, dont l'effet est également de faire passer dans
le Zuid-Willemsvaart une quantité d’eau prise à la Meuse
ailleurs qu’à la rigole conventionnelle et partant en plus de la
quantité fixée à l’article IV du traité. Les Pays-Bas prétendent
qu’ils avaient le droit de construire l’écluse du Bosscheveld,
car, en vertu de l’article V, alinéa 2, ils seraient autorisés à
prendre de l’eau à la Meuse ailleurs qu’à la rigole convention-
nelle et à la déverser dans le Zuid-Willemsvaart, à la seule
condition que la vitesse du courant dans ce canal ne dépasse

47
48 A/B 70 (EAUX DE LA MEUSE). — OP. ANZILOTTI

pas le maximum prévu à l’article III. La Belgique conteste
cette interprétation et soutient que, réserve faite de la possi-
bilité d’augmenter la quantité d’eau à prendre à la rigole conven-
tionnelle, les droits et obligations des deux États sont les
mêmes.

Cela dit, il est évident que la première chose à faire est de

voir quelle attitude prenait la Partie défenderesse à l'égard de
la demande concernant l’écluse de Neerhaeren.

A la conclusion I b de la requête, le Gouvernement belge,
outre la demande générale de déclarer non fondées les conclu-
sions de la Partie demanderesse, opposait la demande à la Cour
de juger et dire pour droit « que l'alimentation du Zuid-
Willemsvaart ainsi que du canal de jonction de la Meuse à
l’Escaut et de ses embranchements n’est pas devenue contraire
au traité par le fait qu’à l’eau de Meuse amenée par la prise
d'eau de Maestricht viendrait se mêler l’eau d’éclusage prove-
nant de la manœuvre, opérée sans fraude pour le passage des
bateaux, de l’écluse de Neerhaeren, laquelle ne peut être traitée
plus défavorablement que l’écluse du Bosscheveld » (conclusion 2°
du Contre-Mémoire).

Si on fait abstraction pour un moment de la dernière phrase :
«laquelle ne peut être traitée », etc., il est évident que ce que la
Belgique demandait à la Cour était de donner une interpréta-
tion du traité sur le point de droit soulevé par la conclusion I b
de la requête. On peut donc constater que les deux Parties
étaient d’accord pour demander à la Cour cette interprétation.

Ce résultat est-il contredit par la dernière phrase de la conclu-
sion, dans laquelle le Gouvernement belge mettait en jeu l’écluse
. du Bosscheveld ? Ma réponse est nettement négative; je ne
puis voir dans cette phrase qu’un rappel de la thèse belge de
l'égalité des deux États à l'égard du Traité de 1863 et, par-
tant, un argument à l'appui de l'interprétation demandée. Il
est évident, en effet, que le Gouvernement belge ne pouvait
guère penser que la Cour, étant arrivée à la conclusion que le
traité défend d'alimenter les canaux situés à l’aval de Maes-
tricht par de l’eau d’éclusage prise à la Meuse ailleurs qu’à la
rigole conventionnelle, changerait d’avis et modifierait son inter-
prétation ensuite de l'existence de l’écluse du Bosscheveld. Car,
ou bien la Cour serait d’avis que cette écluse est justifiée par
l’article V, alinéa 2, comme le prétendent les Pays-Bas, et son
existence ne toucherait en rien l’écluse de Neerhaeren ; ou bien
la Cour serait d’avis que l’article V, alinéa 2, n’a pas la portée
que lui attribuent les Pays-Bas et elle ne pourrait que consta-
ter que l’écluse du Bosscheveld est, elle aussi, contraire au
traité.

48
49 A/B 70 (EAUX DE LA MEUSE). — OP. ANZILOTTI

Sans doute, le Gouvernement belge aurait pu demander à la
Cour, pour le cas où celle-ci n’aurait pas accepté son interpré-
tation du traité, de déclarer que même l’écluse du Bosscheveld
est contraire audit traité ; il n'avait qu’à présenter une conclu-
sion subsidiaire à la conclusion 2° du Contre-Mémoire. Cette
conclusion, le Gouvernement belge ne l’a pas présentée; cela,
c’est son affaire, et la Cour n’avait pas à s’en occuper. Il ne
reste pas moins vrai que ce Gouvernement demandait l’inter-
prétation du traité par rapport à l’écluse de Neerhaeren, comme
le demandait le Gouvernement des Pays-Bas: ceci suffisait, à
mon avis, pour mettre la Cour dans l'obligation de statuer sur
la conclusion I 6 de la requête et 2° du Contre-Mémoire, sans
qu'elle efit à se préoccuper aucunement de l'existence de l’écluse
du Bosscheveld ; j'ai déjà indiqué les motifs pour lesquels la
Cour aurait dû admettre la conclusion I 0 de la requête et
rejeter la conclusion 2° du Contre-Mémoire.

Mais la question se représente sous un autre aspect. La conclu-
sion Id de la requête n’était pas la seule qui avait trait à

Vécluse de Neerhaeren. Par la conclusion II 8, les Pays- -Bas
demandaient à la Cour de condamner la Belgique « à faire
cesser les alimentations jugées contraires au traité et à n’en
point effectuer de nouvelles»; aucun doute que cette conclusion
visât en tout premier lieu le fonctionnement de l’écluse de
Neerhaeren. | |

A mon avis, le mot condamner n’est pas tout à fait à sa
place dans la juridiction internationale; en tout cas, il est
employé dans un sens qui a des rapports assez éloignés avec
ce qu'on entend par condamnation dans le droit national. Ce
que les Pays-Bas demandaient par la conclusion II 6 était
en réalité que la Cour déclarât que la Belgique était tenue
à exécuter le traité en supprimant certaines alimentations.
Tandis que la conclusion I 6 visait l'interprétation, la conclu-
sion II b visait l'exécution du traité.

Or, le Gouvernement belge avait présenté, dans sa Duplique,
certaines conclusions subsidiaires, dont la deuxième était ainsi
formulée : « Dire qu’en effectuant certains travaux d’art contrai-
rement aux prescriptions du traité, la Partie demanderesse
a perdu le droit d’invoquer celui-ci contre la Partie défen-
deresse ».

Il s'agissait d’une conclusion subsidiaire, pour «le cas où,
sur certains points, la Cour ne pourrait admettre les conclu-
sions de la Partie défenderesse »; donc, d’une conclusion qui
ne se posait, en ce qui concerne l’écluse de Neerhaeren, que
si la Cour, en statuant sur les conclusions I & de la requête et
2° du Contre-Mémoire, rejetait l'interprétation soutenue par le

49
50 A/B 70 (EAUX DE LA MEUSE). — OP. ANZILOTTI

Gouvernement belge. A mon point de vue, la Cour aurait
partant dû statuer sur la conclusion subsidiaire.

L’admissibilité de cette conclusion dépend de deux circon-
stances ; savoir, que la règle de droit sur laquelle elle se fonde
soit applicable dans les rapports entre États et que les Pays-
Bas, en construisant Vécluse du Bosscheveld, n'aient pas
accompli l'obligation que leur imposait le traité.

En ce qui concerne le premier point, je n’ai vraiment aucun
doute que le principe qui est à la base de cette conclusion
(inadimplenti non est adimplendum) soit si juste, si équitable,
si universellement reconnu qu’il doive être appliqué aussi dans.
les rapports internationaux. Il s’agit, en tout cas, d’un de ces
« principes généraux de droit reconnus par les nations civilisées »
que la Cour applique en vertu de l’article 38 de son Statut.

En ce qui concerne le second point, je suis également d'avis.
que l’exception du Gouvernement belge était fondée. S'il est
vrai que les Pays-Bas, en vertu de l'article V, alinéa 2, ont
le droit, que la Belgique n’a pas, d’« augmenter le volume
d'eau à puiser à la Meuse », il n’est pas moins vrai que
l'eau doit être prise à la rigole conventionnelle: le texte de
cet alinéa est parfaitement clair et ne laisse aucun doute à ce
propos. Il s’ensuit que Vobligation imposée par l’article premier
et dont la portée a été précisée ci-dessus, s'applique aux
Pays-Bas aussi bien qu’à la Belgique: l’alimentation du Zuid-
Willemsvaart par l’écluse du Bosscheveld avec de l’eau prise
à la Meuse ailleurs qu’à la rigole conventionnelle est donc contraire
au traité.

Pour résumer ma manière de voir, je crois que la Cour
aurait dû:

statuant sur les conclusions I & de la requête et 2° du
Contre-Mémoire, admettre la première, rejeter la seconde, dire
pour droit que l'alimentation des canaux visés à l’article premier
du traité, par l’écluse de Neerhaeren, avec de l’eau prise à la
Meuse ailleurs qu’à la rigole conventionnelle est contraire audit
traité ;

statuant sur Ja conclusion II 6 de la requête et sur la
conclusion subsidiaire de la Duplique, admettre la seconde et
rejeter la première, dans la mesure où l’une et l'autre ont
trait à l'écluse de Neerhaeren; dire pour droit qu’ensuite
de la construction de l’écluse du Bosscheveld, les Pays-Bas se
sont mis dans une situation qui les empêche d’invoquer le
traité pour faire cesser l'alimentation desdits canaux par
l’écluse de Neerhaeren.

50
51 A/B 70 (EAUX DE LA MEUSE). —- OP. ANZILOTTI

4. — L'interprétation du Traité de 1863, qui me porte à
conclure que les écluses de Neerhaeren et du Bosscheveld sont
contraires à ce traité, me porte à la même conclusion en ce
qui concerne le barrage de Borgharen.

J'ai dit ci-dessus que l’idée fondamentale du traité a été de
concilier la satisfaction de certains intérêts relatifs aux canaux
et aux irrigations visés dans l’article premier avec l'intérêt de
la navigation sur la Meuse ; j’ai dit également que cette conci-
liation a été réalisée moyennant, d’un côté, la fixation de la
quantité d’eau à prendre à la Meuse et, de l’autre côté, un
programme de travaux capables d’assurer la navigabilité du
fleuve, malgré la diminution de son volume d’eau.

C’est précisément dans ce but que la quantité d’eau qu'il
est permis de prendre à la Meuse a été fixée dans l’article IV
en tenant compte de la hauteur des eaux du fleuve. Les varia-
tions prescrites dans cet article selon que la hauteur des eaux
de la Meuse se trouve au-dessus de l’étiage de ce fleuve, ou à
l'étiage ou au-dessous, ainsi que selon les mois de l’année, sont
partant une partie essentielle du réglement intervenu entre les
deux Etats. Un ouvrage d’art qui les supprime, comme l’a fait
le barrage de Borgharen, est par cela méme contraire au traité.

Sil est vrai que les Pays-Bas ont le droit d’augmenter la
quantité d’eau a prendre par Ja rigole conventionnelle, confor-
mément aux articles V, alinéa 2, et XI, il n’est pas moins vrai
que ce droit .est lui-même subordonné au cours naturel du
fleuve: rien, dans le traité, n’autorise les Pays-Bas à modifier
ce cours à leur profit. L’article XI prévoit des travaux «rendant
nécessaire l'augmentation du volume d’eau à puiser à la Meuse »,
et non pas des travaux ayant pour but et pour effet d’aug-
menter ce volume. Les travaux prévus dans l’article XI sont
donc des travaux relatifs à des canaux de navigation ou à
des irrigations au delà de Loozen. Il n’a d’ailleurs pas été
allégué, et on ne saurait le prétendre, que les Pays-Bas ont
construit le barrage de Borgharen dans le but d'augmenter
la quantité d’eau à prendre par eux à la rigole convention-
nelle: la vérité est que l’eau est augmentée jusqu'à atteindre
le maximum pendant toute l’année et la Meuse en a été pro-
portionnellement appauvrie, parce que les Pays-Bas, dans un
tout autre but, ont construit ce barrage.

Comme, à mon avis, le barrage de Borgharen constitue une
violation, notamment, de l’article IV du traité, dont le but est
d'établir une certaine proportion entre le volume d’eau assigné
aux Canaux visés dans l’article premier et le volume d’eau qui

51
52 A/B 70 (EAUX DE LA MEUSE). — OP. ANZILOTTI

doit rester à la Meuse, Je ne saurais attacher d’importance au
fait que la Belgique n’en aurait ressenti aucun préjudice et
s’en serait plutôt avantagée. L'existence d’un dommage aurait
de l'importance si la Belgique avait présenté une demande en
dommages-intéréts, mais elle ne demande que l'interprétation
du traité. Il est d’ailleurs fort possible que les intéréts de la
navigation mosane aient beaucoup changé depuis 1863 et que
la diminution de la quantité d’eau laissée au fleuve soit loin
d’avoir l'importance qu'elle aurait eu dans le passé ; il n'est
pas moins vrai que le traité est ce qu'il est et qu’il n’appar-
tient pas à l’une des Parties de rendre impossible l'exécution
de telle ou telle de ses dispositions, notamment d’une disposi-
tion aussi fondamentale que l’article IV, sans le consentement
de l’autre.

Pour ces motifs, je crois que la Cour aurait dû admettre la
conclusion 1° de la demande reconventionnelle, rejeter la conclu-
sion III 1) de la Réplique et dire pour droit que le fait d’em-
pêcher, par le barrage de Borgharen, que la quantité d’eau de
Meuse, qui passe par la rigole conventionnelle, varie selon la
hauteur des eaux de la Meuse, conformément à l’article IV du
traité, et de maintenir constamment ladite quantité au maxi-
mum, est contraire à ce traité.

(Signé) D. ANZILOTTI.

52
